                                 Case 21-32291 Document 8 Filed in TXSB on 07/09/21 Page 1 of 3


 Fill in this information to identify the case:
 Debtor name NB Vue Mac DST
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF                                                                                     Check if this is an
                                                TEXAS
 Case number (if known):         21-32291                                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Apartments.com                                                                                                                                                             $3,836.00
 2563 COLLECTION
 CENTER DR
 Chicago, IL 60693
 BG Multifamily                                                                                                                                                             $4,648.82
 PO Box 660282
 Dallas, TX 75266
 Blue Pine                                                                                                                                                                $12,970.00
 Construction Corp
 4857 W 147TH ST
 STE D
 Hawthorne, CA
 90250-6735
 Century Fire                                                                                                                                                               $4,614.00
 Protection Houston
 Inc
 PO BOX 419
 Pinehurst, TX
 77362-0419
 Conservice, LLC                                                                                                                                                            $7,334.07
 PO Box 4696
 Logan, UT
 84323-4696
 Conservice, LLC                                                                                                                                                          $73,878.29
 (utilities)
 PO BOX 4696
 Logan, UT 84323
 Digital Ignite LLC                                                                                                                                                         $8,000.00
 1049 MORRISON DR
 STE 201
 Charleston, SC
 29403-3875
 Grid                                                                                                                                                                       $5,728.79
 5526 RIDGEDALE
 AVE
 Dallas, TX
 75206-6014


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                 Case 21-32291 Document 8 Filed in TXSB on 07/09/21 Page 2 of 3



 Debtor    NB Vue Mac DST                                                                                     Case number (if known)         21-32291
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 HD Supply Facilities                                                                                                                                                     $13,279.56
 Maintenance
 PO Box 509058
 San Diego, CA
 92150
 Inside Out                                                                                                                                                               $10,155.00
 Construction
 PO Box 840246
 Houston, TX 77084
 Kirton McConkie                                                                                                                                                            $4,683.50
 PO BOX 45120
 Salt Lake City, UT
 84145-0120
 Landscapes USA                                                                                                                                                             $3,523.32
 11849 Rim Rock
 Trail
 Austin, TX 78737
 O'Connor &                                                                                                                                                               $24,584.61
 Associates
 2200 NORTH LOOP
 W STE 200
 Houston, TX 77018
 Property Doctor                                                                                                                                                          $36,112.40
 Services LLC
 PO BOX 184
 Houston, TX
 77001-0184
 Reliable Fire                                                                                                                                                              $9,567.14
 Protection
 6319 TULSA RD
 Houston, TX
 77092-6315
 Ryan, LLC                                                                                                                                                                  $8,304.76
 PO Box 848351
 Dallas, TX
 75284-8351
 Single Digits, Inc.                                                                                                                                                    $114,785.85
 4 Bedford Farms
 Suite 210
 Bedford, NH 03110
 The Electrical                                                                                                                                                             $7,568.39
 Doctor Home
 Services
 1601 Preston Rd
 Pasadena, TX 77503
 Waste Management                                                                                                                                                           $3,002.98
 4897 Alpha Dr
 Suite 150
 Wixom, MI 48393




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                 Case 21-32291 Document 8 Filed in TXSB on 07/09/21 Page 3 of 3



 Debtor    NB Vue Mac DST                                                                                     Case number (if known)         21-32291
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 WE Security Inc.                                                                                                                                                         $47,595.36
 2470 S DAIRY
 ASHFORD RD
 # 103
 Houston, TX
 77077-5716




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
